JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. R. 34(j). The Court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
Appellants challenge the District Court’s decision granting appellee’s motion for summary judgment. In an extremely thorough and painstaking opinion, see Mason v. Geithner, 811 F.Supp.2d 128, 128-216 (D.D.C.2011), the District Court concluded that there was no genuine dispute of material fact as to any of appellants’ claims. Appellants have raised no argument on appeal that draws in question the correctness of the District Court’s decision.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after *123the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.